 1   SEYFARTH SHAW LLP
     Justin Curley (SBN 233287)
 2   jcurley@seyfarth.com
     Melissa B. Black (SBN 289545)
 3   mblack@seyfarth.com                                               JS-6
     560 Mission Street, 31st Floor
 4   San Francisco, California 94105
     Telephone: (415) 397-2823
 5   Facsimile: (415) 397-8549
 6   Attorneys for Defendants
     KIK INTERNATIONAL, LLC,
 7   KIK POOL ADDITIVES, INC., and
     KIK CUSTOM PRODUCTS INC.
 8

 9                           UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11                                     EASTERN DIVISION
12

13   KEVIN MCNEIL, individually, and on               Case No. 5:19-cv-01208-JGB-SHKx
     behalf of other members of the general
14                                                    ORDER REMANDING CASE TO
     public similarly situated;
                                                      STATE COURT
15
                     Plaintiff,
                                                      San Bernardino Superior Court Case
16
           v.                                         No. CIV DS 1915438
17
     KIK INTERNATIONAL, LLC, a Delaware
18
     limited liability company; KIK POOL
19   ADDITIVES, INC., a California
     corporation; KIK CUSTOM PRODUCTS
20
     INC., a Texas corporation; and DOES 1
21   through 100, inclusive;
22                   Defendants.
23
           The Court, having reviewed the Parties’ Joint Stipulation to Remand to State
24
     Court, and for good cause appearing, orders as follows:
25
     •     All pre-trial dates, hearings, and deadlines are vacated;
26

27

28


                  ORDER REMANDING CASE TO STATE COURT - CASE NO. 5:19-CV-01208
 1   •        The above-captioned matter is hereby remanded, without prejudice, to the Superior
 2            Court of the State of California for the County of San Bernardino.
 3

 4            IT IS SO ORDERED.
 5

 6   Dated: July 12, 2019                         By:
 7
                                                        Honorable Jesus G. Bernal
                                                        United States District Court Judge
 8   57974255v.1

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   1
                    ORDER REMANDING CASE TO STATE COURT - CASE NO. 5:19-CV-01208
